DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Notice to Applicant
This communication is in response to the amendment filed 9/13/21.  Claims 1-6 have been amended.  Claims 7-9 are newly added.  Claims 1-9 are pending.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-9 are rejected under 35 U.S.C. §101. 
2019 Revised Patent Eligibility Guidance (PEG): Step 1:
Claims 1-4 & 7 are directed to a non-transitory storage medium (i.e., a machine), claims 6 & 9 are directed to an apparatus (i.e., a machine) and claims 5 & 8 are directed to a method (i.e., a process).  Accordingly, claims 1-9 are all within at least one of the four statutory categories.

2019 PEG: Step 2A - Prong One:
Regarding Prong One of Step 2A of the 2019 PEG (which collectively includes the guidance in the January 7, 2019 Federal Register notice and the October 2019 update issued by the USPTO), the claim limitations are to be analyzed to determine whether, under their broadest reasonable interpretation, they “recite” a judicial exception or in other words whether a judicial exception is “set forth” or 
Representative independent claim 5 includes limitations that recite at least one abstract idea.  Specifically, independent claim 5 recites:
5. An information processing method causing an information processing apparatus to execute the steps of: 
acquiring, from a memory, calorie consumption information associating each of a plurality of movement methods with a consumption of calories; -3-Application No. 16/807,273 
acquiring, from the memory, schedule information including a first schedule, a second schedule following the first schedule, and an initial movement method of the plurality of movement methods from a first point related to the first schedule to a second point related to the second schedule;
determining a corrected movement method, using a processor of the information processing apparatus, of the initial movement method such that the calorie consumption required for a movement increases according to at least one of a first free time from an end timepoint of the first schedule to a departure timepoint of the initial movement method and a second free time from an arrival timepoint of the initial movement method to a start timepoint of the second schedule;
 outputting the determined corrected movement method to a display; 
executing update processing including determining whether a change request has been received; 
in response to a determination that the change request has been received, (i) updating the initial movement method stored in the memory to be the corrected movement method and (ii) terminating the update processing; and 
in response to a determination that the change request has not been received, (i) not updating the initial movement method stored in the memory to be the corrected movement method and (ii) terminating the update processing.
The Examiner submits that the foregoing underlined limitations constitute “a mental process” because acquiring information, determining a corrected movement method of the initial movement method, outputting the determined corrected movement method, determining whether a change request has been received, updating the initial movement method, and terminating the update processing amount to observations/evaluations/judgments/analyses that can, at the currently claimed high level of generality, be practically performed in the human mind or with pen and paper.  For example, a human can acquire information, analyze the information in their mind to determine a corrected movement method, update the initial movement method in response to a determination that a change request has been received and end the updating. 
Accordingly, the claim recites at least one abstract idea.
2019 PEG: Step 2A - Prong Two:
Regarding Prong Two of Step 2A of the 2019 PEG, it must be determined whether the claim as a whole integrates the abstract idea into a practical application.  As noted in the 2019 PEG, it must be determined whether any additional elements in the claim beyond the abstract idea integrate the exception into a practical application in a manner that imposes a meaningful limit on the judicial exception. The courts have indicated that additional elements merely using a computer to implement an abstract idea, adding insignificant extra solution activity, or generally linking use of a judicial exception 
The limitations of similar independent claims 1, 5, and 6 as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitations in the mind but for the recitation of generic computer components. That is, other than reciting an information processing apparatus, non-transitory storage medium, memory, processor, and display to perform the limitations, nothing in the claim elements precludes the steps from practically being performed in the mind. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claims recite an abstract idea. 
This judicial exception is not integrated into a practical application. In particular, the information processing apparatus, non-transitory storage medium, memory, processor, and display are recited at a high-level of generality (i.e., as generic computer components performing generic computer functions of acquiring information, analyzing information, outputting information, updating information, and terminating processing) such that it amounts no more than mere instructions to apply the exception using generic computer components. Accordingly, these additional elements do not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claims are directed to an abstract idea.
Thus, taken alone, the additional elements do not amount to significantly more than the above-identified judicial exception (the abstract idea). Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually. For instance, there is no indication that the additional elements, when considered as a whole, reflect an improvement in the functioning of a computer or an improvement to another technology or technical field, apply or use the above-noted judicial exception to effect a particular treatment or prophylaxis for a disease or 
Claims 2-4 and 7-9 are ultimately dependent from Claim(s) 1, 5, and 6 and include all the limitations of Claim(s) 1, 5, and 6. Therefore, claim(s) 2-4 and 7-9 recite the same abstract idea. Claims 2-4 and 7-9 describe further limitations regarding changing movement means/route, advancing the departure timepoint of the initial movement method, receiving an input of a calorie ingestion, and determining the corrected movement method is executed based on the calorie ingestion, and changing an initial movement means to a corrected movement means. These are all just further describing the abstract idea recited in claims 1, 5, and 6, without adding significantly more.  
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements amount to no more than mere instructions to apply the exception using generic computer components. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. The claims are not patent eligible.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):



The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1, 2, 5, and 6 recite the limitation "the calorie consumption required for a movement" in line 12 of claim 1, line 3 of claim 2, line 11 of claim 5, and lines 10-11 of claim 6.  There is insufficient antecedent basis for this limitation in the claims.
Claims 3, 4, and 7-9 incorporate the deficiencies of claims 1, 5, and 6, through dependency, and are therefore also rejected.

Claim Objections
Claim 4 is objected to because of the following informalities:  change “determining of the corrected movement method…” to “determining 


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mutoh (US 2012/0323485 A1) in view of Yoshimura et al. (5,788,655).
(A) Referring to claim 1, Mutoh discloses a non-transitory storage medium storing instructions that are executable by an information processing apparatus and that cause the information processing apparatus to execute steps of (para. 64-67 of Mutoh): 
acquiring, from the memory, schedule information including a first schedule, a second schedule following the first schedule, and an initial movement method of the plurality of movement methods from a first point related to the first schedule to a second point related to the second schedule (para. 91 & 92 of Mutoh, note the start point and departure point);
determining a corrected movement method, using a processor of the information processing apparatus, of the initial movement method such that the calorie consumption required for a movement increases according to at least one of a first free time from an end timepoint of the first schedule to a departure timepoint of the initial movement method and a second free time from an arrival timepoint of the initial movement method to a start timepoint of the second schedule (para. 88, 91-93, 96, 98, and 108 of Mutoh; note the button for "consuming more calories” and that when the PND 10 is operating in a cycling mode, the start point registering unit 155 may correct the position information of the start point to be a departure point of a cycling road if the current position at the measurement start time when the measuring unit 151 starts the measurement is close to the departure point of the cycling road. 
outputting the determined corrected movement method to a display (para. 66, 91-93, 96, and 181 of Mutoh); 
executing update processing including determining whether a change request has been received (para. 93 of Mutoh; the operation mode may be changed); 
in response to a determination that the change request has been received, (i) updating the initial movement method stored in the memory to be the corrected movement method and (ii) terminating the update processing (para. 91-93 and 151-155 of Mutoh; operation mode may be automatically changed to a walking mode); and -2-Application No. 16/807,273 
in response to a determination that the change request has not been received, (i) not updating the initial movement method stored in the memory to be the corrected movement method and (ii) terminating the update processing(para. 91-93 and 151-155 of Mutoh; operation mode may be automatically changed to a walking mode if the PND 10 is removed from the cradle 14.).
Mutoh does not expressly disclose acquiring, from a memory, calorie consumption information associating each of a plurality of movement methods with a consumption of calories.

Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to combine the aforementioned features of Yoshimura within Mutoh. The motivation for doing so would have been to determine a necessary exercise amount (col. 1, lines 53-57 of Yoshimura). 
(B) Referring to claim 2, Mutoh discloses wherein the determining of the corrected movement method such that the calorie consumption required for the movement increases includes at least one of changing initial movement means related to the initial movement method to corrected movement means having a larger calorie consumption per unit movement than the initial movement means and changing an initial movement route related to the initial movement method to a corrected movement route longer than the initial movement route (para. 86, 87, 96, 108, and 181 of Mutoh).  
(C) Referring to claim 3, Mutoh discloses wherein the determining of the corrected movement method includes advancing the departure timepoint of the initial movement method by a predetermined time according to the first free time from the end timepoint of the first schedule to the departure timepoint of the initial movement method. (para. 91 & 181  of Mutoh).

	Yoshimura discloses wherein the non-transitory storage medium further stores an instruction that causes the information processing apparatus to execute a step of: receiving an input of a calorie ingestion by a user, wherein the step of determining of the corrected movement method is executed based on the calorie ingestion (col. 13, line 21-col. 14, line 63 and Figures 27, 28A, & 28B of Yoshimura).
	Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to combine the aforementioned features of Yoshimura within Mutoh. The motivation for doing so would have been to determine a necessary exercise amount (col. 1, lines 53-57 of Yoshimura). 
(E) Claim 5 differs from claim 1 by reciting “An information processing method causing an information processing apparatus to execute the steps of….” (para. 99 of Mutoh). Claim 6 differs from claim 1 by reciting “An information processing apparatus comprising: a processor programed to….” (para. 60-68, 99, & Fig. 3 of Mutoh).
	The remainder of claims 5 and 6 repeat substantially the same limitations as claim 1, and are therefore rejected for the same reasons given above.
(F) Referring to claims 7, 8, and 9, Mutoh does not expressly disclose wherein the determining of the corrected movement method includes changing an initial movement means related to the initial movement method to a corrected movement means having a larger consumption of calories per unit movement than the initial movement means and wherein the processor determines the corrected movement method by changing an initial movement means related to the initial movement method to a 
Yoshimura discloses wherein the determining of the corrected movement method includes changing an initial movement means related to the initial movement method to a corrected movement means having a larger consumption of calories per unit movement than the initial movement means and wherein the processor determines the corrected movement method by changing an initial movement means related to the initial movement method to a corrected movement means having a larger consumption of calories per unit movement than the initial movement means (col. 6, line 26- col. 7, line 34 of Yoshimura).
Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to combine the aforementioned features of Yoshimura within Mutoh. The motivation for doing so would have been to determine a necessary exercise amount (col. 1, lines 53-57 of Yoshimura). 

Response to Arguments
Applicant’s arguments with respect to claim(s) 1, 5, and 6 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Applicant's additional arguments filed 9/13/21 have been fully considered but they are not persuasive. Applicant’s arguments will be addressed hereinbelow in the order in which they appear in the response filed 9/13/21.
(1) Applicant requests withdrawal of the 101 rejection.
(2) Applicant requests withdrawal of the prior art rejections.

The computer components are recited at a high level of generality and perform the basic functions of a computer (in this case, acquiring information, analyzing information, outputting information, updating information, and terminating processing) that would be needed to apply the abstract idea via computer. Merely using generic computer components to perform the above identified basic computer functions to practice or apply the judicial exception does not constitute a meaningful limitation that would amount to significantly more than the judicial exception, even though such operations could be performed faster than without a computer.
(B) As per the second argument, see modified prior art rejection above.  It is unclear how the language of the claim differs from the applied prior art. Examiner disagrees that Mutoh does not teach: in response to a determination that the change request has been received, (i) updating the initial movement method stored in the memory to be the corrected movement method and (ii) terminating the update processing (see para. 91-93 and 151-155 of Mutoh; The navigation unit 157 may search for an appropriate route according to an operation mode. The operation mode may be changed, for example, according to the user's operation. The operation mode may be automatically changed to a walking mode if the PND 10 is removed from the cradle 14. For example, the PND 10 operating in a 



Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LENA NAJARIAN whose telephone number is (571)272-7072. The examiner can normally be reached Monday - Friday 9:30 am-6 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elaine Gort can be reached on (571) 272-6781. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LENA NAJARIAN/Primary Examiner, Art Unit 3686